Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The NPL cited in information disclosure statement filed 07/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest A Potts model computing device comprising:
an Ising model computing device;
a computation result storage and determination unit configured to store a value of a set of spins of the Ising model obtained in a case where a coupling coefficient is set in the Ising model computing device and to determine whether a computation is finished; and
a coupling coefficient overwriting unit configured to update a coupling coefficient generated based on the stored value of the set of spins to the Ising model computing device,

wherein, according to values of the spins of the Ising model obtained as a computation result for an m-th time iterative computation using the Ising model computing device, the coupling coefficient overwriting unit generates a coupling coefficient to be set for an (m+1)-th time computation and updates the generated coupling coefficient to the Ising model computing device,
the computation result storage and determination unit determines that a computation is finished in a case where a number of iteration times reaches to Ms (Ms is a natural number), and computes a value S; by substituting a value xxx of a spin obtained as a computation result of the m-th time iterative Ising model computation into the following formula to compute a problem mapped to the Potts model using the Ising model computing devices:
FORMULA
wherein a possible value of a multivalued spin of the Potts model is Si = 0, 1, 2,
.... M—1 (M is a natural number) and M < 2MS.
United States Patent Application Publication 2017/0068632 A1 to Yoshimura et al. discloses the state of the art regarding Ising model calculations, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636 
06/17/2022